DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 3 and 5-6 are pending in the application, of which claims 1, 5 and 6 are independent claims. Claims 2 and 4 have been cancelled by the Applicant. 
Applicant’s arguments in the remarks filed on 03/08/2021 with respect to claims 1 and 6 have been considered, but are moot in view of the new ground(s) of rejection. 
Applicant's arguments in the remarks with respect to claim 5 have been fully considered and persuasive. The rejection of claim 5 is now withdrawn.
Regarding Claims 1 and 6, the Applicant argued that the combination of Chandramouli and Ingale fails to teach at least (i) “target of coordination including capability of the terminal;” and (ii) “the message includes an information element conforming to the second radio resource control protocol.”
Regarding argument (i) in Claim 1, from the top of page 6 to the first paragraph of page 7, the Applicant argues that: the combination of Chandramouli and Ingale lacks to teach the limitation (i) above. Ingale simply teaches that the UR establishes a Radio Resource Control (RRC) connection with a master base station (MeNB), but not to the secondary base station (SeNB).
i) above, the Examiner respectfully disagreed.  Ingale (Figs. 2-3A-B: [0044]; [0051]; [0055]) as shown in cited figures illustration, UE establishes an RRC connection to the master eNB (MeNB) 101 and transmit UE capabilities such as (Dual Connectivity, next RAT, mmWave information supports to the master eNB (MeNB); since Claim 1 simply states that: “target of the coordination including capability of the terminal”; and since the target of coordination is not defined and associated with any control function unit of any of the radio resource control protocol as claim 1 is not explicitly claimed so as claim requirement, the above teaching of Ingale therefore read on the recited claim limitations.
Regarding the argument (ii) from Claim 1, from the second paragraph at page 7 to bottom of page 8, the Applicant argued that: the claim limitation requires that the message conforming to 4G LTE, sent to MeNB must also include an information element conforming to the second RRC protocol in 5G. The Applicant further added: The combination of Chandramouli and Ingale thus fails to teach information element conforming to 5G RRC that is included in the message.
In response to Argument (ii) above, the Examiner respectfully disagrees: Chandramouli (Figs. 8&12: [0127]-[0129]; [0131]-[0138]) discloses that while UE transmits and receives messages via RRC connection from 4G LTE MME; the UE message also including component to communicate with 5G AP1 RRC and control Mobile Gateway (cMGW) (See Chandramouli: Fig. 12: [0131]-[0132]); As such it is obviously that the signaling message from UE during (Chandramouli: Fig. 12: [0131]-[0133] and [0138]).
Based at least on the above teachings, the examiner confirms that the combination of Chandramouli and Ingale discloses each and every recited limitations of claims 1 and 6 as previously outlined in the last Office action.
Allowable Subject Matter
The present Claim 5 is allowable.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6 are rejected under 35 U.S.C. §103(a) as being unpatentable over Chandramouli et al. (US Pub. 2018/0020418, hereinafter “Chandramouli”) in view of Ingale et al. (US Pub. 20180359790, hereinafter “Ingale”).
Regarding claim 1, Chandramouli discloses a radio communication system performing dual connectivity with a terminal {Chandramouli: Figs. 5-7: [0034]-[0036]. Fig. 8: [0090]; Figs. 12-13: [0091]-[0095]: communication system including 4G LTE coverage (point A & D); 5G coverage (point B & C) and a terminal A}, comprising:
a first radio base station conforming to a first radio communication method 4G as a master {Chandramouli: Figs. 5-7: [0034]-[0035]: in dual connectivity, LTE (4G) node provides radio resource control signaling as a master eNB (MeNB). Fig. 8: [0090]-[0091]: access network nodes, i.e. BS, point A and D are 4G or LTE coverage}; and
a second radio base station conforming to a second radio communication method 5G as a secondary {Chandramouli: Figs. 5-7: [0034]-[0035]: in dual connectivity, another eNB serves as a second eNB (SeNB). Fig. 8: [0090]-[0091]: access network nodes, i.e. BS, point B and C are a 5G coverage}, 
wherein the first radio base station includes a first control function unit that performs control based on a first radio resource control protocol in the first radio communication method {Chandramouli: Figs. 9, 12-13: [0110]-[0113]; [0138]; [0144]-[0145]: 4G LTE eNB including its own eNB RRC operating on 4G LTE},
the second radio base station includes a second control function unit that performs control based on a second radio resource control protocol in the second radio communication method {Chandramouli: Figs. 9, 12-13: [0110]-[0113]; [0138]; [0144]-[0145]: 5G AP including its own 5G AP RRC operating on 5G protocol}, 
wherein the first control function unit transmits and receives a message conforming to the first radio resource control protocol with the terminal {Chandramouli: Figs. 9, 12-13: [0110]-[0113]; [0138]; [0144]-[0145]: first LTE eNB node including first LTE RRC communicating with UE in LTE standard}, the message includes an information element conforming to the second radio resource control protocol (5G) {Chandramouli: Figs. 12-13: [0128]-[0138]; [0140]-[0145]: while UE transmits and receives messages via RRC connection from 4G LTE MME; the UE message also including component to communicate with 5G AP1 RRC and control Mobile Gateway (cMGW)}
{Chandramouli: [0085]-[0087]; [0092]-[0095]: the interworking link architecture such as X2-C or X2-U is provided as dedicated core network for dual connectivity; eNB RRC communicates with UE to coordinate dual connectivity with 5G AP via 5G AP RRC}, [[target of the coordination including capability of the terminal]]. 
However, Chandramouli fails to disclose the target of the coordination including capability of the terminal.
Ingale discloses the radio communication system including a first radio base station for performing a target of the coordination including capability of the terminal {Ingale: Figs. 2-3A-B: [0044]; [0051]; [0055]: UE transmits UE capability message (including dual connectivity (DC), next generation 5G RAT, mmWave) to first LTE MeNB 101 for coordinate communication with 5G next generation SeNB 103 using SCG configuration from 5G SeNB 103}.
Similarly to Chandramouli, Ingale shares the same field of endeavor in providing configuration and control signalling between multi-RAT communication system; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ingale and Chandramouli before him before the effective filing date of the claimed invention to communicate the terminal capability of the UE as taught by Ingale to Chandramouli communication system, as with the user terminal capability communicated to the network node, Chandramouli radio communication system can therefore control the initiation of the next generation eNB to improve the spectral efficiency as the availability of the large amount of spectrum bandwidth are required in the usage of the next generation of the wireless cellular system {Ingale: [0008]}.
Regarding Claim 3, Chandramouli and Ingale disclose the radio communication system according to claim 1, wherein target of the coordination includes uplink power control at the terminal for the secondary {Ingale: Fig. 2: [0042]: SCG configuration information associated with UL power control of the UE}.
Regarding Claim 6, Chandramouli discloses a radio base station {Chandramouli: Figs. 5-7: [0034]-[0036]. Fig. 8: [0090]; Figs. 12-13: [0091]-[0095]: radio communication system including LTE and 5G access points (LTE points A & D); (5G points B & C)}, comprising:
a first control function unit that performs control based on a first radio resource control protocol in the first radio communication method {Chandramouli: Figs. 8-9; 12-13: [0110]-[0113]: each 5G network node including its own 5G RRC unit for control RRC connection (See Figs. 12-13: [0128]-[0138]; [0140]-[0145])}, and 
an inter-node interface unit that performs coordination with a second radio base station via an inter-node interface connecting the radio base station and the second radio base station, the coordination being necessary for dual connectivity with a terminal {Chandramouli: [0085]-[0087]; [0092]-[0095]: the interworking link architecture such as X2-C or X2-U is provided as dedicated core network for dual connectivity}, and target of the coordination including capability of the terminal, 
wherein the first control function unit transmits and receives a message conforming to the first radio resource control protocol with the terminal, the message includes an information element conforming to the second radio resource control protocol {Chandramouli: Figs. 12-13: [0128]-[0138]; [0140]-[0145]: while UE transmits and receives messages via RRC connection from 4G LTE MME; the UE message also including component to communicate with 5G AP1 RRC and control Mobile Gateway (cMGW)}.
However, Chandramouli fails to disclose the target of the coordination including capability of the terminal.
Ingale discloses the radio communication system including a first radio base station (101) for performing a target of the coordination including capability of the terminal {Ingale: Figs. 2-3A-B: [0044]; [0051]; [0055]: UE transmits UE capability message (including dual connectivity (DC), next generation 5G RAT, mmWave) to first LTE MeNB 101 for coordinate communication with 5G next generation SeNB 103 using SCG configuration from 5G SeNB 103}.
Similarly to Chandramouli, Ingale shares the same field of endeavor in providing configuration and control signalling between multi-RAT communication system; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Ingale and Chandramouli before him before the effective filing date of the claimed invention to communicate the terminal capability of the UE as taught by Ingale to Chandramouli communication Chandramouli radio communication system can therefore control the initiation of the next generation eNB to improve the spectral efficiency as the availability of the large amount of spectrum bandwidth are required in the usage of the next generation of the wireless cellular system {Ingale: [0008]}.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, all the prior arts of record including combination of Chandramouli and Ingale, fail to teach the claimed subject matter relating to the following limitations: “A terminal that performs radio communication with a radio communication system including a first radio base station conforming to a first radio communication method 4G and a second radio base station conforming to a second radio communication method 5G, comprising: a first control function unit that performs control that is based on a first control protocol, which is a radio resource control protocol in the first radio communication method; and a second control function unit that performs control based on a second control protocol which is the radio resource control protocol in the second radio communication method, wherein the first control function unit and the second control function unit are capable of operating in an active state simultaneously, … the first control function unit and the second control function unit exchange information based on the radio resource control protocol with each other within the terminal”.
Zhang et al. (US 2018/0227219; Rune et al. (US 2017/0150384); Chandramouli et al. (US 2018/0020418) and Lohr et al. (US Pub. 2013/0250925), whether individually or in combination with other prior arts of record, and with the other elements required by the claim as a whole, also fail to disclose the teachings of a terminal having a first control function unit operating in 4G LTE and a second control function unit operating in 5G NR simultaneously, wherein the first control function unit and the second control function unit exchange information based on the radio resource control protocol with each other within the terminal”  as claimed in claim 5 above. Claim 5 is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chandrashekar et al. (US Pub. 2018/0092010) teaches small cell mobility with multi-connectivity.
Lee et al. (US Pub. 2017/0019930) teaches teaches method for temporary allocating random access procedure for terminal in wireless communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
June 4, 2021